DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 3, as amended, Examiner agrees with Applicant’s arguments (see pages 4-6 of “Remarks” filed 11/9/2020).
Regarding independent claim 3, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A fiber optic connector comprising:
a push-pull clip, said push-pull clip configured to be selectively actuated to release the fiber optic connector from a mating receptacle;
a housing configured to be plugged into the mating receptacle, the housing having a front end portion and a back end portion spaced apart along a longitudinal axis from the front end portion in a backward direction;
at least one ferrule received in the housing;
a back body coupled to the back end portion of the housing;
a cable boot secured to said push-pull clip such that the push-pull clip is configured to move with the cable boot along the longitudinal axis;
and wherein said cable boot is configured to move in the backward direction relative to said back body to move the push-pull clip in the backward direction, thereby actuating the push-pull clip to release said fiber optic connector from the mating receptacle.
Claims 4-9, 11, and 12, are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883